Title: From George Washington to Thomas Hanson Marshall, 9 March 1770
From: Washington, George
To: Marshall, Thomas Hanson



Sir,
March 9th 1770.

Your Letter of the 8th was delivered to me Yesterday; the contents of which gives me both surprize & concern—That no

misapprehension of our agreement has happend on my side I think I coud almost venture to affirm and can make it appear by other testimony than my own otherwise as I have ever been extreamely cautious how I encroach upon the property of another I shoud never have aimd however conven[ien]t it might be to me at cutg a single stick of Timber from any Land I did not conceive to be my own as a proof of which you have only to recur to my frequent attempts to get you and Mr West together in order that the bounds of our Lands might be fully adjusted and trespasses avoided not knowing but my People might unwittingly make some Incroachments which I might neither know of or prevent till the Bounds were established.
In respect to the conversation that passd at my House I conceive that you must have forgot the most material part of it otherwise I must strangely have mistaken the sense & meang of it—true it is you did propose to give up all the Land on the South Side the Main Road for the like qty of Mr Alexanders adjoing you in Maryland; but upon its being surmis’d that there was apossibility that that Land might never be got; you said, that for so small a qty it made no difference, as I might pay you in Cash at the rate of 40/ Maryld Curry an Acre for it—for This conversation I think was very particularly expressed, in as much as I ask’d the question over again (in the presence of Lund Washington) in order that no misconstruction or mistake might happen; & from that moment lookd upon the slipe of Land between me & Mr French & the other slipe between French and Manley as my own to every intents & purpose how coud I do other wise? and what end did it answer to ascertain a Cash price, if I was only to obtain your Land by way of swap?
What you have added in respect to our conversation at Captn Poseys Sale concerning Rails & my desire of being put upon a certainty I readily grant; but if you conceivd that it related to the Land you had before given me the promise of I confess there was in that case a misunderstanding between us; for what I alluded to then was the other slipe on the No. side of the Road from French’s Cornr white Oak there on to my Cr & Wades on the Branch which when I proposd to have aded along with the rest you woud give me no promise of; but said, if upon examinination it was found no ways injurious to yr Plantation you woud also let it go; it was this slipe that I then had in view when I spoke

to you at Poseys Sale expressing a desire of knowing whether you woud part with or not; because this was the slipe that joind all along upon my Fence & had Rail stuff convenient for the end it was wanted it was for this purpose therefore that I pressd you to come over the 2d Morng of the Sale that we might ride & see whether you thought it injurious or not & resolve accordingl⟨y⟩.
As further proofs, that I not only believd the Ld to be my own; but also conceivd that you considerd it in the same point of view; Mr Manley told L.W. that he applyd to you to buy it himself & recd for answer that he need not give himself the trouble of makg any offer for it as you had already parted with it to me & Mr Alexander informd me, that in answer to yr Letter he had desired that you woud do what you pleasd with the Land he held in Maryld consistent with the Laws & customs of that Provence and that the next time he see you, you told him that the Tenant (part of whose Tenement you wanted) had Petitiond so hard for the priviledge of keeping his Plantation entire this year that you had agreed to do without it—all these things corrisponding so exactly with the conversation that passd between us previous thereto left me no room to think there was the least occasion to wait for the formality of a regular conveyance of the land, before I made use of it (as I knew it was always in my power to pay for it whenever calld upon) & therefore having occasion for Timbers for my Mill I set to work upon that as most convenient to the Spot to which it was to be carried.
These things I have mentiond, to shew that I had no scruples in what I was doing, or even expected the least molestation; however upon the rect of yr Letter I have sent directions to the overseer of my Carpenters to cut down no more trees than what are already fallen (these to Work up) & to keep an exact Acct (upon Oath if required) of every piece of Timber that goes of[f] of the Land in order that I may settle the matter somehow or other with you when I see you which I hope will be very soon as I shall press Mr West to come down that we may ascertain the Bounds of all our Lands.
It gives me no small degree of concern, that this matter shoud be brought into question—I have been askd by several people (from what I suppose Manley had said) if I had not bought that piece of Land & I readily acknowledged that I had so which I am sure I shoud not have done if I had entertaind any distrust of

the bargain as I shoud be very unwilling that any person shoud harbour a suspicion of my telling a falsehood upon this or any other occas. I therefore hope you will reconsider this matter & give me an answer favourable to what I conceivd a possitive agreement. I am Sir &ca

 G: W——n

